693 So.2d 700 (1997)
Oliver G. BELL, Appellant,
v.
STATE of Florida, Appellee.
No. 97-00164.
District Court of Appeal of Florida, Second District.
May 16, 1997.
PER CURIAM.
Appellant, Oliver G. Bell, seeks review of the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. We reverse because the trial court's order failed to address or refute Bell's facially sufficient *701 claim that he was illegally sentenced as a habitual felony offender. Bell alleges that he does not have the predicate offenses to be sentenced as a habitual felony offender, and that his habitual offender sentence is therefore illegal. See Green v. State, 662 So.2d 985 (Fla. 2d DCA 1995). The trial court denied the motion without attaching any documentation which would refute this claim.
Accordingly we reverse. On remand, should the trial court again deny the motion, it must attach portions of the record which refute Bell's claim.
Reversed and remanded.
CAMPBELL, A.C.J., and BLUE and QUINCE, JJ., concur.